                      Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 1 of 7
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. DISTRICT COURT
DOCKET NO.                      DATE FILED                            SOUTHERN DISTRICT OF NEW YORK
    18-cv-12177-KMK                       12/25/2018                  500 PEARL STREET, NEW YORK, N.Y. 10007
PLAINTIFF                                                                         DEFENDANT
 Strike 3 Holdings, LLC                                                           John Doe
                                                                                  subscriber assigned IP address 104.246.5.145



       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order        G Judgment                                     G Yes        G
                                                                                       ✔ No                                             3/1/2019

CLERK                                                        (BY) DEPUTY CLERK                                               DATE

Ruby J. Krajick                                              s/K.Mango                                                                  3/4/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                                Reset
            Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 2 of 7


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 7:18-cv-12177-KMK
                        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 104.246.5.145,

                        Defendant.


                   PLAINTIFF’S NOTICE OF SETTLEMENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 104.246.5.145 (“Defendant”), through

Defendant’s counsel, Leslie Farber, Esq.. Pursuant to the settlement agreement’s terms, Plaintiff

hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion

for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: March 1, 2019                         Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
         Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 3 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
                                Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 4 of 7
                                                        Exhibit A to the Complaint
Location: Baldwin Place, NY                                                                           IP Address: 104.246.5.145
Total Works Infringed: 53                                                                             ISP: Optimum Online
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           FBB1E3387B5D032B30B9137E05F516E696DC5CC5    Vixen               11/19/2018   11/10/2018        11/25/2018       PA0002136725
                                                                             16:14:41
 2           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/20/2018   07/19/2018        09/05/2018       PA0002135006
                                                                             17:20:53
 3           1018A676073B24EB9A7384E7BF56686079E27B27    Tushy               08/03/2018   07/20/2018        09/05/2018       PA0002134598
                                                                             14:48:10
 4           1ED7894C730F91D284F9451A87ECDC8F5187BF50    Blacked Raw         05/18/2018   05/12/2018        05/24/2018       PA0002101380
                                                                             13:54:31
 5           24F17708EFCAC58DF9FDADED47654864C1F4DB52    Vixen               05/31/2018   05/29/2018        07/14/2018       PA0002128390
                                                                             15:05:01
 6           2CB43429526775645D5837FE2C63CFFB1B0D2802    Vixen               07/06/2018   10/31/2017        12/05/2017       PA0002097990
                                                                             17:45:28
 7           2FEC8449E0AD4AC8507B392FBA4BE04DDA097EA1    Tushy               07/16/2018   07/15/2018        08/07/2018       PA0002132406
                                                                             15:06:43
 8           2FEF8C6862CCC28341F10FF8FB905E9CB161F500    Blacked Raw         11/09/2018   11/08/2018        12/09/2018       17210230993
                                                                             17:07:52
 9           35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A    Blacked Raw         08/03/2018   07/26/2018        09/01/2018       PA0002119594
                                                                             14:51:49
 10          3A8F5DDE96360B6473920F8C1F87FFE982D094FD    Vixen               10/26/2018   10/21/2018        11/25/2018       PA0002136633
                                                                             12:46:55
 11          3D5565340A11007367A788386A1708908C63FDA4    Tushy               10/10/2018   10/08/2018        11/01/2018       17093717692
                                                                             14:41:59
 12          3EC8B182DD17991627527C1734BE70E73767F71D    Vixen               11/01/2018   10/31/2018        12/09/2018       17210345436
                                                                             18:01:05
 13          42730C2B510F6C5787C84F1C4F833F7ED8D2BB40    Vixen               05/31/2018   05/24/2018        07/14/2018       PA0002128388
                                                                             15:04:34
 14          42FB29936F0773461AB894640E5895EE9B843742    Tushy               08/03/2018   07/30/2018        09/01/2018       PA0002119590
                                                                             14:50:30
 15          48FC851FEDE158FA68466F2C2EC15D57A24CE18A    Blacked Raw         06/26/2018   06/21/2018        07/26/2018       PA0002112156
                                                                             14:00:31
 16          500B63B48695E508DABCCE0BC2760EA43C961115    Vixen               09/15/2018   09/14/2018        11/01/2018       17094105331
                                                                             16:45:48
                          Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 5 of 7
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     59E3177605E126975D3EFD1D354C228B7D3751BA   Blacked       07/16/2018   07/14/2018   08/07/2018      PA0002131895
                                                                15:03:37
18     5EBAA857DB4CB94E7B579561C0FBE666094E0A10   Blacked Raw   06/26/2018   06/16/2018   07/14/2018      PA0002128317
                                                                13:49:44
19     60FEB3E4F343965C4C847A6F071D77F52C61BB52   Tushy         10/05/2018   09/23/2018   11/01/2018      17093751754
                                                                16:03:20
20     6460534667C9B87F796BC4851C96677D2FC64AF9   Blacked       10/05/2018   08/28/2018   10/16/2018      PA0002127773
                                                                16:09:39
21     64D40092B3D528552372E59E9627B7D57E83B443   Tushy         09/15/2018   09/03/2018   11/01/2018      17094105281
                                                                16:54:40
22     671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25   Tushy         07/06/2018   07/05/2018   08/07/2018      PA0002132399
                                                                17:38:12
23     6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB   Tushy         11/09/2018   11/07/2018   11/25/2018      PA0002136607
                                                                17:05:02
24     771BFBA9DA574E9C91CE9B46506ED89362ED6DB7   Vixen         06/26/2018   06/18/2018   07/14/2018      PA0002128072
                                                                13:46:41
25     7ADD0E09EEEF892982208191A8808453A1480C84   Tushy         11/01/2018   10/28/2018   12/09/2018      17210310513
                                                                18:01:26
26     7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE   Blacked Raw   10/26/2018   10/24/2018   11/25/2018      PA0002137640
                                                                12:50:53
27     81A0FA700BD0F538231051D57102ED3BBA302456   Blacked       10/05/2018   10/02/2018   10/16/2018      PA0002127785
                                                                16:11:11
28     8AEA27202C47B378BF48659CC2938DB8691054EF   Tushy         08/03/2018   07/25/2018   09/05/2018      PA0002134601
                                                                14:48:19
29     8BB074E225C6C871CDBD1831D394E9988502CEBD   Blacked Raw   10/10/2018   10/09/2018   11/01/2018      17093717943
                                                                14:39:06
30     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       09/21/2018   09/17/2018   10/16/2018      PA0002127778
                                                                14:58:29
31     9A0B4B599E34B148174405F0D2DB2EBD52BB1D86   Tushy         11/19/2018   11/12/2018   12/09/2018      17210310463
                                                                16:12:41
32     A1DCE8522CD19C6338A6B7B7634672CADE4A1E61   Vixen         10/05/2018   08/07/2018   09/05/2018      PA0002135684
                                                                16:05:28
33     A557EDF2332885E53217D1CE69239C6C4FDCEBD1   Vixen         07/16/2018   06/28/2018   07/26/2018      PA0002112159
                                                                15:00:45
34     A5E505EFBC4DBA0B9AFD15CD2DD8D6285BF834B8   Blacked Raw   09/21/2018   09/19/2018   11/01/2018      17093752155
                                                                14:56:58
                          Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 6 of 7
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     A697DE308520A74A35929A48D834E6A10747F054   Blacked       10/10/2018   10/07/2018   10/16/2018      PA0002127790
                                                                14:41:01
36     AA99615AE6C723CB3050DAC4D48D914E6D5CC02F   Blacked Raw   05/18/2018   05/17/2018   06/19/2018      PA0002126644
                                                                13:52:31
37     B010B76E07A12376DD21900DD7206BFF8A020A90   Tushy         10/05/2018   10/03/2018   11/01/2018      17094105669
                                                                16:03:40
38     B038E50CE96EA99AC02E1BCF051643E7314A3667   Blacked       09/15/2018   09/12/2018   11/01/2018      17093717893
                                                                16:53:33
39     B0CE169D460B3E10FDC06D60342FA7FD5FBE531B   Blacked Raw   11/19/2018   11/13/2018   12/09/2018      17210230923
                                                                16:14:33
40     B3D0AFF7AF8B13A26C8D737D478387C9F742628D   Tushy         10/26/2018   10/23/2018   11/25/2018      PA0002136621
                                                                12:46:56
41     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         10/05/2018   09/28/2018   10/16/2018      PA0002127781
                                                                16:04:37
42     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen         09/07/2018   09/06/2018   11/01/2018      17093718131
                                                                16:18:56
43     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   10/05/2018   09/29/2018   11/01/2018      17093717843
                                                                16:09:42
44     D7D96219F75CB298E2C1029F953017860E5C1004   Blacked       06/26/2018   06/19/2018   07/14/2018      PA0002130450
                                                                13:52:51
45     D870E9A9EFB570C5601C29A4E0E1167ED5E3ABA4   Tushy         05/31/2018   05/26/2018   07/14/2018      PA0002128078
                                                                15:09:33
46     D9261D3722C161272619A45A80E6F849B0BC63B5   Blacked Raw   11/19/2018   11/18/2018   12/09/2018      17210230873
                                                                16:18:44
47     DFCCBFB7EED852E6617D609C4731A1744A9862A9   Tushy         05/18/2018   05/16/2018   06/19/2018      PA0002126446
                                                                13:55:09
48     E429ECEA3CC731EE2C160A6E4D77991FECDF8897   Blacked       11/19/2018   11/11/2018   11/25/2018      PA0002136642
                                                                16:13:40
49     E8FDE02B470854F96FE03570C920B30F274A14E2   Tushy         08/25/2018   08/14/2018   09/01/2018      PA0002119587
                                                                13:48:39
50     EA3A1459FD63ECD6B26644B90833EB3BD0C7E235   Vixen         06/26/2018   06/13/2018   07/14/2018      PA0002128389
                                                                13:46:43
51     F6CE08796E7200EA0845FF9313369CF337C207BF   Vixen         08/03/2018   07/28/2018   09/01/2018      PA0002119572
                                                                14:48:18
52     F7479DF34AAC4301BFEEACE6A3872B78BEB7F9B5   Blacked       08/03/2018   07/29/2018   09/05/2018      PA0002135679
                                                                14:51:31
                          Case 7:18-cv-12177-KMK Document 15 Filed 03/04/19 Page 7 of 7
Work   Hash                                       Site        UTC          Published      CRO App. File   CRO Number
                                                                                          Date
53     F94FE204219506CBCA0597C7F0E58A308EF426B3   Blacked     11/09/2018   11/06/2018     11/25/2018      PA0002136603
                                                              17:08:39
